Citation Nr: 0813599	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  03-35 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Detroit, Michigan


THE ISSUE

Entitlement to service connection for rheumatoid arthritis of 
bilateral hands and feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the claim.

The veteran provided testimony at a hearing before personnel 
at the RO in March 2004.  A transcript of this hearing has 
been associated with the veteran's VA claims folder.

In March 2006, the Board remanded the veteran's claim for 
additional development.  The case has now been returned to 
the Board for further appellate consideration.  However, for 
the reasons stated below, the Board finds that the remand 
directives have not been completed, and, as such, a new 
remand is required to comply with the holding of Stegall v. 
West, 11 Vet. App. 268 (1998).  Accordingly, this claim will 
be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.

As an additional matter, the Board notes that when this case 
was remanded in March 2006 it also included the issue of 
entitlement to service connection for residuals of trauma to 
the left hand.  However, service connection was established 
for this disability by a June 2007 rating decision.  In view 
of the foregoing, this issue has been resolved and is not on 
appeal before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 
122 F.3d 1030 (Fed. Cir. 1997).




REMAND

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Here, the Board 
finds that a remand is required to comply with the duty to 
assist.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In March 2006, the Board remanded the veteran's claim, in 
part, for a VA medical examination that determined whether he 
had rheumatoid arthritis of the right foot, and, if so, 
whether the disability was causally related to active 
service.  The Board acknowledges that the veteran was 
accorded a VA medical examination in October 2006, and he was 
diagnosed, in part, with rheumatoid arthritis.  Further, the 
examiner opined that the rheumatoid arthritis aggravated the 
left hand disability.  However, in neither the examination 
report nor a subsequent December 2006 addendum, did the 
examiner explicitly opine whether the rheumatoid arthritis 
was causally related to active service.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  We hold 
further that a remand by this Court or the Board imposes upon 
the Secretary of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the remand."  Stegall, 
11 Vet. App. at 271.  Accordingly, a remand is required to 
ensure compliance with the March 2006 remand directives.

For these reasons, the appeal is REMANDED for the following:

1.  The veteran should be scheduled for a 
VA examination in order to determine the 
presence and, if present, the etiology of 
rheumatoid arthritis of the bilateral 
hands and feet.  The claims folder should 
be made available to the examiner for 
review of pertinent documents therein in 
connection with the examination.  The 
examination report should reflect that 
such a review was undertaken.  All 
indicated tests should be performed.  The 
examiner should provide a diagnosis of 
all disorders of the hands and feet 
currently present.  The examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that rheumatoid 
arthritis, if present, is casually 
related to active service or any incident 
thereof, to include the service-connected 
left hand and index finger contusion 
residuals.  Examination and discussion 
should separately discuss each hand and 
each foot.  

If the requested opinion(s) cannot be 
provided without resorting to 
speculation, it should be so stated.

2.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in September 2007, and provided 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

